Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered December 15, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
Defendant’s motion to vacate his guilty plea was properly denied without a hearing since the record establishes that his plea was knowingly, intelligently and voluntarily entered (see, People v Frederick, 45 NY2d 520). Defendant’s written motion and his appearance at sentencing provided him with ample opportunity to be heard (see, People v Gray, 235 AD2d 298). The plea minutes establish that defendant, who was assisted by an interpreter, understood the terms of the plea. We perceive no basis for reduction of sentence. We have considered and rejected defendant’s remaining arguments. Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.